

116 HR 7411 IH: PFAS Free Military Purchasing Act
U.S. House of Representatives
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7411IN THE HOUSE OF REPRESENTATIVESJune 29, 2020Ms. Slotkin (for herself and Mr. Turner) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo prohibit the procurement by the Director of the Defense Logistics Agency of certain items containing a per­fluo­ro­al­kyl substance or polyfluoroalkyl substance.1.Short titleThis Act may be cited as the PFAS Free Military Purchasing Act.2.Restriction on procurement by defense logistics agency of certain items containing perfluoroalkyl substances and polyfluoroalkyl substances(a)ProhibitionThe Director of the Defense Logistics Agency may not procure any covered item containing a perfluoroalkyl substance or polyfluoroalkyl substance.(b)DefinitionsIn this section:(1)The term covered item means—(A)non-stick cookware or food service ware for use in galleys or dining facilities;(B)food packaging materials;(C)furniture or floor waxes;(D)carpeting, rugs, or upholstered furniture;(E)personal care items;(F)dental floss; and(G)sunscreen.(2)The term perfluoroalkyl substance means a man-made chemical of which all of the carbon atoms are fully fluorinated carbon atoms.(3)The term polyfluoroalkyl substance means a man-made chemical containing a mix of fully fluorinated carbon atoms, partially fluorinated carbon atoms, and nonfluorinated carbon atoms.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.